 

$e: 4:19-cv-01008-BYP Doc #: 166-1 Filed: 03/25/21 1of1. PagelD #: 7198

: i é
i eof
z

es
wo
1 Bove wes

spe

PEARSON, J.

 
 

 

a px i: 5
UNITED STATES DISTRICT court MAR 29 PH & le
NORTHERN DISTRICT OF OHIQ, evn us gisTRiv: COURT
EASTERN DIVISION WORTHEAN DISTRICT OF GaG
YOUNGSTOWS
P. 1. & 1. MOTOR EXPRESS, INC., )
) CASENO, 4:19CV1008
Plaintiff, )
)
V. ) JUDGE BENITA Y. PEARSON
)
RLI INSURANCE COMPANY, )
) JUROR INTERROGATORIES
Defendant. )
Question |

|. Do you find that Mr. Marshall was a temporary worker for Plaintiff P.1. & 1. Motor
Express, Inc. at the time of the accident?

ANSWER: Yes [| No
If your Answer to Question | is YES, sign below. Do not answer Question 2.
If your answer to Question | is NO, proceed to Question 2.

2. Do you find that Mr. Marshall was an employee of Plaintiff P.I. & I. Motor Express,
Inc. at the time of the accident?

ANSWER: [| ves [No
If you have reached Question 2, sign below after you have answered it.

The jurors unanimously agree with these answers.

03/25/20

Foreperson Date

 

Once you have signed this form, complete the Verdict Form and notify the Courtroom
Deputy that you have completed your deliberations by returning the completed forms to
her.

 

 
